Citation Nr: 0740710	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-29 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. The propriety of the reduction of the disability 
evaluation from 60 percent to 40 percent for service-
connected lumbosacral strain with degenerative disc disease 
and bilateral leg pain.  

2. Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that reduced a 60 percent disability 
evaluation to 40 percent for service-connected lumbosacral 
strain with degenerative disc disease and bilateral leg pain 
effective February 1, 2005.  

The veteran presented testimony at a personal hearing in May 
2007 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran was granted service connection for low back 
syndrome by a rating action in January 1970 and a 
noncompensable evaluation was assigned.  Subsequent rating 
actions assigned increased evaluations and recharacterized 
the disability.  A 60 percent evaluation was assigned 
effective July 26, 1999 for lumbosacral strain with 
degenerative disc disease and bilateral leg pain.  

2. By a rating action in July 2004, the RO proposed a 
reduction.  By letter dated August 3, 2004, the veteran was 
notified of the proposed reduction from 60 percent to a 40 
percent evaluation.

3. A rating action in November 2004 reduced the evaluation 
from 60 percent to a 40 percent evaluation for lumbosacral 
strain with degenerative disc disease and bilateral leg pain, 
effective from February 1, 2005.

4. The RO complied with the procedural requirements of 38 
C.F.R. § 3.105(e) (2004).

5. The sixty percent rating had been assigned for more than 5 
years.

6. The July 2004 examination on which the proposed rating 
action had not viewed the veteran's low back disability in 
relation to its history and sustained improvement has not 
been demonstrated. 


CONCLUSION OF LAW

Restoration of a 60 percent disability evaluation for 
lumbosacral strain with degenerative disc disease and 
bilateral leg pain is warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to VA's duties to notify and assist the veteran 
regarding development of his claim, the Board notes that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim for restoration of a 60 percent 
disability rating for his service-connected low back 
disability.  Therefore, no further development with respect 
to the matter decided herein is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006) or 38 C.F.R. § 3.159 
(2007).  In addition, the Board observes that the veteran was 
provided with the requisite notice with respect to the 
effective date element of his claim in a March 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection for low back syndrome was granted by the 
RO in a rating action of January 1970 and evaluated as zero 
percent disabling under Diagnostic Code (DC) 5293 for 
evaluation of intervertebral disc syndrome, effective as of 
September 22, 1969.  In a rating action of April 1970 the RO 
increased the evaluation to 10 percent for low back syndrome 
under DC 5293 effective as of September 22, 1969.  This was 
based on a finding of mild narrowing at the L5-S1 level.  In 
an August 1986 rating action, the evaluation was increased to 
20 percent from March 12, 1986 for L5-S1 degenerative disc 
disease.  In a June 1990 rating action the evaluation was 
increased to 40 percent effective from June 18, 1990 for 
lumbosacral strain with L5-S1 disc disease under DCs 5295-
5293.  DC 5295 is for evaluation of lumbosacral strain.  The 
40 percent evaluation was continued at subsequent rating 
decisions.  In a rating decision in April 2000, the RO 
increased the evaluation to 60 percent under DC 5293 
effective from July 26, 1999, based in part, on a finding of 
absent right ankle jerk.  The 60 percent evaluation was 
continued in a December 2002 rating action.

In June 2004, the veteran was afforded a VA medical 
examination in response to a claim filed by him.  Based upon 
the findings of the VA medical examination and outpatient 
treatment records for the period from April 2002 to November 
2003, the RO proposed to reduce the evaluation for 
lumbosacral strain with degenerative disc disease and 
bilateral leg pain because medical evidence supported the 
finding that the low back disorder had improved.  The RO 
notified the veteran by letter dated August 3, 2004, of the 
proposed reduction.  The veteran submitted lay statements 
from a work supervisor and acquaintances concerning their 
observations of the manifestations of the veteran's low back 
disorder.  He did not submit additional medical evidence to 
show that the proposed reduction should not be made.  The RO, 
by means of a November 16, 2004 rating action, determined 
that a 40 percent evaluation was more appropriate, effective 
as of February 1, 2005.  The veteran disagreed with this 
action and this appeal ensued.

The issue presented is whether the reduction of the veteran's 
60 percent rating to a 40 percent rating was proper.

Where the reduction in evaluation of a service-connected 
disability ... is considered warranted and the lower 
evaluation would result in a reduction ... of compensation 
payments currently being made, a rating proposing the 
reduction ... will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified ... and 
furnished [with] detailed reasons therefor, and will be given 
60 days for the presentation of additional evidence to show 
that the compensation payments should be continued at their 
present level.  ...[I]f additional evidence is not received 
within that period, final rating action will be taken and the 
award will be reduced ... effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e) (2004).  

The RO notified the veteran of the proposed rating reduction 
by letter dated August 3, 2004, and explained that he had 60 
days in which to submit additional evidence prior to the 
rating reduction taking effect.  A statement received on 
August 25, 2004, from the veteran expressed disagreement with 
the decision.  The RO notified the veteran by letter dated 
August 25, 2004, that the notice of disagreement submitted 
was premature as the action had only been proposed.  The 
veteran submitted lay statements as noted above.  A 
predetermination hearing was not requested.  A rating in 
November 2004 confirmed the proposed rating and the RO 
notified the veteran by letter dated November 29, 2004, of 
the final decision evaluating service connected lumbosacral 
strain with degenerative disc disease and bilateral leg pain 
as 40 percent disabling, with the reduction to take effect on 
February 1, 2005.  We find that the procedural requirements 
of 38 C.F.R. § 3.105(e) were met.

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2004).  This 
provision applies to ratings which have continued for 5 years 
or more at the same level.  38 C.F.R. § 3.344(c) (2004).  

We have considered whether the veteran's rating was protected 
under 38 C.F.R. § 3.344 and conclude that the provisions of 
this section do apply.  In Brown v. Brown, 5 Vet. App. 413 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) discussed the applicable benchmark date in all 
cases for purposes of applying § 3.344(c).  The Court 
concluded that based on the express language of § 3.344(c) 
and other VA regulations the duration of a rating for 
purposes of § 3.344(c) must be measured from the effective 
date assigned that rating until the effective date of the 
actual reduction.  Id at 418.  The effective date of the 60 
percent rating was July 26, 1999, and the effective date of 
the actual reduction is February 1, 2005.  Thus the duration 
of the 60 percent rating is more than five years, and the 
provisions of 38 C.F.R. § 3.344 are for application.

Certain regulations "impose a clear requirement that VA 
rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires 
an inquiry as to "whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations."  
Brown, 5 Vet. App. at 421.  Thus, in any rating-reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but also that improvement 
reflects an improvement under the ordinary conditions of life 
and work. 

The Board notes that the schedular criteria for evaluating 
disabilities of the spine had undergone revision prior to the 
examination in June 2004.  The first amendment, affecting 
Diagnostic code 5293, was effective September 23, 2002.  The 
next amendment affected general diseases of the spine and 
became effective September 26, 2003.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71, Plate V.  

At a prior VA C&P examination in January 2000, the examiner 
noted that there were no medical records available for 
review.  The veteran reported back pain and radiation to his 
legs.  Range of motion was 35 degrees of anterior flexion and 
a negative 5 degrees posterior extension with acute spasm 
noted.  He had a very slight forward lean to his gait.  
Rotation was full though very painful.  Lateral rotation was 
very minimal at 5 degrees bilaterally.  His posture was quite 
guarded with spasm of the lower back.  Neurological 
examination revealed that sensory was intact, though deep 
tendon reflexes were abnormal with 2+ at the knees, 1+ at the 
left ankle, and absent at the right ankle.  X-rays showed 
minimal change from his last x-ray series, with minor 
degenerative changes of the vertebral bodies noted.  The 
diagnosis was degenerative arthritis of the lumbar spine with 
decreased and painful motion.  

At a VA C&P examination in August 2002, the appearance of his 
back was grossly normal.  There was no pain with palpation.  
Extension was to 10 degrees and flexion to 95 degrees which 
then required that the veteran sat before he could straighten 
up and stand.  Lateral flexion was to 23 degrees on the left 
and to 20 degrees on the right.  Rotation was to 90 degrees 
on the left and to 80 degrees on the right.  X-rays revealed 
minor changes of lumbar spondylosis.  The lumbar spine was 
otherwise radiographically negative.  

In an addendum dated in October 2002, the examiner noted that 
the veteran had difficulty moving onto and off the 
examination table which was related to the veteran's back 
limitations.  The impression was that the veteran moved 
slowly throughout the entire examination and displayed pain 
with effort requiring the use of his back.  There was a 
nearly normal examination of his back.  His leg muscles on 
extension and flexion were weak and Babinski's sign was 
present. 

The Board notes that in a December 2002 rating action the RO 
observed that the VA examination in August 2002 showed nearly 
full range of motion and thus he no longer met the criteria 
for a 60 percent evaluation.  The RO continued the 60 percent 
evaluation, but noted that an examination would be scheduled 
for the future.  The Board observes, however, that the 60 
percent evaluation had been assigned for absent right ankle 
jerk, a neurological manifestation under DC 5293 for 
evaluation of intervertebral disc syndrome; and not based on 
limitation of motion.  In addition, the finding that the 
veteran had flexion to 95 degrees, with normal being to 90 
degrees, would indicate full range of flexion.  However, 
according to the examination report, after flexion he was 
unable to right himself without first sitting down, 
straightening his back and then standing up.  This does not 
equate with normal range of motion.  Furthermore, the report 
indicates that rotation was to 90 degrees on the left and to 
80 degrees on the right; however, the accuracy of these 
findings are questioned as, for VA purposes, normal rotation 
of the thoracolumbar spine is zero to 30 degrees.  

At the VA examination in June 2004 of the lumbosacral spine 
in connection with a claim for TDIU, the examiner noted that 
VA medical records were minimal but did show C&P examinations 
in 2000 and 2002.  There is no indication that the examiner 
reviewed the veteran's claims file.  The veteran reported 
that since 2002 his back pain was worse.  Some days he could 
not get out of bed and other days he could.  He had driven to 
the examination.  He complained of pain in his right leg and 
also indicated that he had spasms in his muscles.  His back 
pain was described as 6+ which flared to 10+ for one hour to 
one day once every month or two.  He had never been 
prescribed bed rest by a physician.  He walked with a limp.  
His posture was normal when sitting in a chair.  Range of 
motion findings were flexion 0/75 as he refused to perform 
forward flexion, extension 10/30 degrees, rotation 20/30 
degrees and lateral rotation 20/35.  Head pressure and 
rotation both produced pain in his lower back.  On 
neurological examination the sharp/dull needle sensations 
were all dull L2 through S2 on both legs.  His muscular 
strength was slightly less on the right side than it was on 
the left side but was still basically 5/5.  His deep tendon 
reflexes were 1+ in the knee and the ankle.  The impression 
noted that there was no evidence of degenerative disc disease 
and minor evidence of degenerative joint disease; therefore, 
the impression was lumbosacral strain, history of pain and 
painful motion.  

As discussed above, a veteran's disability rating shall not 
be reduced unless an improvement in the disability is shown 
to have occurred.  When the RO assigned a 60 percent rating 
for the veteran's low back disability, the evaluation was 
primarily based on a January 2000 VA examination report which 
showed that the veteran had an absent right ankle jerk.  
Other findings at that examination also indicated spasms of 
the lower back and degenerative arthritis with decreased and 
painful motion.  The November 2004 rating decision reducing 
the rating assigned the back disability to 40 percent was 
based on the report of a VA examination in June 2004.  The 
Board observes that the examiner at the June 2004 VA 
examination mentioned minimal records were available and 
referred to two prior VA examinations reports in 2000 and 
2002.  There is no indication that the veteran's claims file 
was reviewed.  See Tucker v. Derwinski, 2 Vet. App. 201, 203 
(1992) (reversing VA's reduction of an appellant's schedular 
rating based on an examination report that did not include a 
review of the claims file by the examiner.)  

Although the veteran reported back pain and findings of pain 
were noted in the examination report, the impression only 
indicated a history of pain and painful motion.  Further, the 
range of motion findings reported do not show improvement 
from the VA examination in August 2002.  The veteran refused 
to attempt flexion in June 2004 so comparison with the 
previous flexion finding is not possible.  The Board notes, 
however, that as discussed above, the range of motion for 
flexion in August 2002 was reported as normal, however, the 
veteran apparently was unable to return to an erect standing 
position without first sitting down.  Extension at both 
examinations was to 10 degrees, and lateral rotation was to 
20 degrees which is the same for the right and slightly less 
for the left than previously shown.  Although the range of 
motion findings at the August 2002 and June 2004 examinations 
show improvement from the findings at the VA January 2000 
examination, the January 2000 report also noted acute spasm 
of the lower back at the examination and the veteran had 
quite guarded posture due to the spasm.  

In addition, the June 2004 examiner found there was no 
evidence of degenerative disc disease and did not otherwise 
address the neurological manifestations of the veteran's low 
back disability.  The Board notes that absent right ankle 
jerk found at the January 2000 examination was not found at 
the June 2004 examination which possible indicates 
improvement.  However, prior medical evidence of record had 
found neurological symptoms and a diagnosis of degenerative 
disc disease.  Moreover, the January 2000 examination was the 
basis for the awarding of the 60 percent disability 
evaluation based on symptoms of degenerative disc disease.  
The Board further notes that during the pending appeal, the 
veteran had a MRI examination in December 2004 as requested 
by a VA physician.  The impression included diffuse annular 
bulges at the lowest three levels and disc material projected 
into the neural foramen bilaterally at these levels as well 
as into the right 2-3 neural foramen and a Schmorl's node 
superiorly at L4.  Thus, degenerative disc disease was shown 
prior to the June 2004 examination and approximately six 
months later on MRI examination.  

After considering the pertinent medical history, as detailed 
above, the Board finds that the RO's November 2004 rating 
action reducing the veteran's disability evaluation for 
lumbosacral strain with degenerative disc disease and 
bilateral leg pain from 60 percent to 40 percent did not meet 
the regulatory standards of 38 C.F.R. § 3.344 and is 
therefore improper.  The July 2004 rating decision proposed 
reduction of the veteran's service-connected low back 
disorder on the basis of sustained improvement.  When viewed 
in total, the evidence of record does not clearly warrant a 
conclusion that sustained improvement has been demonstrated.  
The evidence does not make it reasonably certain that any 
improvement shown at the June 2004 examination will be 
maintained under the ordinary conditions of life.  Further, 
the reduction on the basis of an examination which had not 
viewed the veteran's low back disability in relation to its 
history is improper.  Based on all the evidence of record, we 
conclude that the reduction in rating is not sustainable.


ORDER

Restoration of the 60 percent disability evaluation for 
lumbosacral strain with degenerative disc disease and 
bilateral leg pain is granted.


REMAND

The veteran seeks entitlement to a TDIU.  As discussed above, 
a 60 percent disability evaluation for a low back disability 
has been restored.  The veteran is also service connected for 
tinnitus, evaluated as 10 percent disabling and for bilateral 
hearing loss, evaluated as noncompensable.  The question is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

At the June 2004 VA C&P examination the examiner opined that 
the veteran on the basis of his service connected 
disabilities, more likely than not, should be able to secure 
and maintain substantially gainful employment.  However, the 
Board finds that this examination was not based on a full and 
complete review of the record.  Moreover, the examiner found 
that degenerative disc disease was not shown.  However, a 
December 2004 MRI revealed the presence of degenerative disc 
disease. 

The veteran was afforded a VA C&P examination of the spine in 
October 2006.  Our review of the examination report finds 
that the section of the examination report requesting 
examination findings to include a separate history and 
physical examination for the lumbar spine affected by disc 
disease was not completed and the examiner indicated that it 
was not applicable.  However, the examiner diagnosed 
degenerative disc disease of the lumbar spine with painful 
and limited range of motion and right radiculopathy.  An 
examination of all areas innervated by each affected spinal 
segment is not shown.  In addition, no medical opinion was 
provided as to the impact of the service connected disorders 
on the veteran's employability.  

An additional examination addressing the impact of the 
veteran's service-connected disabilities on his ability to 
secure or follow a substantially gainful occupation is 
necessary.  VA's duty to assist a claimant includes providing 
a medical examination or obtaining a medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2007).  See Friscia v. Brown, 7 Vet. App. 294 (1995) 
(holding that VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to the 
effect of the veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful 
occupation). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an orthopedic examination, a 
neurological examination and an 
audiological examination to evaluate the 
impact of his service-connected 
disabilities on his employability.  The 
claims file, including this Remand, must 
be made available to and reviewed by each 
examiner in conjunction with the 
examination and so noted in the 
examination report.  The examinations 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.  

2. The orthopedic and neurological 
examiners should report the findings with 
regard to the current severity of the 
veteran's service-connected lumbosacral 
strain with degenerative disc disease and 
bilateral leg pain.  Each examiner should 
also opine as to whether the veteran's 
service-connected lumbosacral strain with 
degenerative disc disease and bilateral 
leg pain, without consideration of his 
non-service-connected disabilities, 
renders him unable to secure or follow a 
substantially gainful occupation.

3. The audiological examiner should report 
the findings with regard to the current 
severity of the veteran's service-
connected bilateral hearing loss and 
tinnitus.  In addition, the examiner 
should also opine as to whether the 
veteran's service-connected bilateral 
hearing loss and tinnitus, without 
consideration of his non-service-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.

4.  Then, readjudicate the veteran's claim 
for entitlement to a TDIU rating.  If 
action remains adverse to the veteran, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


